Beck, J.
By agreement of counsel for both parties all of the issues involved in the case, both on the plea to the jurisdiction and to .the merits of the case, were submitted to the court for trial and determination on law and facts, without the intervention of a jury. All questions were tried together. Both sides introduced testimony, and, after hearing evidence and argument of counsel, the court rendered a finding in favor of the defendant and' against the plaintiff on the merits of the case under the pleadings and evidence, “and denied the relief prayed for, including the prayers of the petitioner for specific performance, to which finding and ruling of the court on the merits of the case the plaintiff excepted and now excepts and assigns the same as error.” The assignment of error quoted is the only exception made. Held, that, under the repeated rulings of this court, the exception is too *96general to be considered, or to raise any question for decision here, and the writ of error must be dismissed. See Smith v. Marshall, 127 Ga. 374 (56 S. E. 416), and cases there cited.
Argued June 20, 1908.
Decided February 18, 1909.
Equitable petition; from Floyd. Motion to dismiss.
Dean & Dean and Tye, Peeples, Bryan & Jordan, for plaintiff.
J. Branham and Or. E. Maddox, for defendant.

Writ of error dismissed.


All the Justices concur.